Exhibit 10O

 

EXECUTION COPY

 

SECOND AMENDMENT dated as of August 21, 2003 (this “Second Amendment”) to the
Five-Year Credit Agreement dated as of November 20, 2001 (as amended through the
date hereof, the “Credit Agreement”) among CARPENTER TECHNOLOGY CORPORATION, a
Delaware corporation (“Carpenter”), CARPENTER TECHNOLOGY (UK) LIMITED, a company
organized and existing under the laws of England and Wales (“Carpenter UK”),
CERTECH INTERNATIONAL LIMITED, a company organized and existing under the laws
of England and Wales (“Certech”), CARPENTER POWDER PRODUCTS AB, a company
organized and existing under the laws of Sweden (“Carpenter Powder”), and
CARPENTER TECHNOLOGY (EUROPE) S.A., a company organized and existing under the
laws of Belgium (“Carpenter Belgium”), the banks and other financial
institutions from time to time party hereto, and WACHOVIA BANK, NATIONAL
ASSOCIATION (successor to First Union National Bank), as Administrative Agent,
Issuing Lender and Swingline Lender.

 

The Borrowers and the Guarantor have requested the Lenders, the Swingline Lender
and the Issuing Lender to make certain changes to the Credit Agreement.  The
parties hereto have agreed, subject to the terms and conditions hereof, to amend
the Credit Agreement as provided herein.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement (the Credit Agreement, as amended
by, and together with, this Second Amendment, and as hereinafter amended,
modified, extended or restated from time to time, being called the “Amended
Agreement”).

 

Accordingly, the parties hereby agree as follows:

 

SECTION 1.                                Amendment to Article II of the Credit
Agreement.  Article II of the Credit Agreement is amended by adding the
following section thereto:

 

“2.17                Increase in Commitments.

 

(a)                                  Provided there exists no Default, upon not
less than 15 Business Days prior written notice to the Administrative Agent, or,
solely with respect to the initial increase in Commitments requested by
Carpenter in accordance with this Section (the “Initial Increase”), such prior
written notice as is acceptable to the Administrative Agent, Carpenter may, from
time to time, request an increase in the Commitments in minimum increments of
not less than $10,000,000 and not in excess of $75,000,000 in the aggregate.  At
the time of sending such notice, Carpenter (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days,
or, solely with respect to the Initial Increase, such number of days as is
acceptable to the Administrative Agent, from the date of delivery of such notice
to the Lenders).  Each Lender shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its pro rata share of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  The Administrative
Agent shall notify Carpenter and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a

 

--------------------------------------------------------------------------------


 

requested increase, Carpenter may also invite additional Eligible Assignees,
such Eligible Assignees to be acceptable to the Administrative Agent, to become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel.

 

(b)                                 If the Commitments are increased in
accordance with this Section, the Administrative Agent and Carpenter shall
determine the effective date (the “Increase Effective Date”), and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date.  As a condition precedent to such increase, the
Borrower shall deliver to the Administrative Agent a certificate of the
Guarantor and each Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Person
approving or consenting to such increase, and (ii) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrowers
shall prepay any Committed Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised pro
rata shares arising from any nonratable increase in the Commitments under this
Section.

 

(c)                                  This Section shall supersede any provisions
in Sections 2.14 or 11.01 to the contrary.”

 

SECTION 2.                                Amendment to Article V of the Credit
Agreement.  Article V of the Credit Agreement is hereby amended by adding the
following section thereto:

 

“5.17                Tax Shelter Regulations.  The Borrowers do not intend to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4).  In the event the
Borrowers determine to take any action inconsistent with such intention, they
will promptly notify the Administrative Agent thereof.  If any Borrower so
notifies the Administrative Agent, the Borrower acknowledges that one or more of
the Lenders may treat its Committed Loans, Competitive Bid Loans and/or its
interest in Swing Line Loans and/or Letters of Credit as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.”

 

SECTION 3.                                Amendment to Section 6.01 of the
Credit Agreement.  Section 6.01 of the Credit Agreement is hereby amended by
adding the following clause thereto and re-designating current clause (g) as
clause (h):

 

“(g) Tax Information.  Promptly after any Borrower has notified the
Administrative Agent of any intention by such Borrower to treat the Loans and/or
Letters

 

2

--------------------------------------------------------------------------------


 

of Credit as being a “reportable transaction”  (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form.”

 

SECTION 4.                                Amendment to Section 11.07.  Section
11.07 of the Credit Agreement is hereby amended by adding the following as the
ultimate sentence thereof:

 

“Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation Section
1.6011-4) of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.”

 

SECTION 5.                                Representations and Warranties.  The
Borrower hereby represents and warrants to each Lender and the Administrative
Agent, as follows:

 

(a)                                  The representations and warranties set
forth in Article V of the Amended Agreement, and in each other Loan Document,
are true and correct in all material respects on and as if made on the date
hereof and on and as if made on the Second Amendment Effective Date (as
hereinafter defined), except to the extent they expressly relate to an earlier
date.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

(c)                                  The execution, delivery and performance by
the Borrowers and the Guarantor of this Second Amendment have been duly
authorized by the Borrowers and the Guarantor.

 

(d)                                 This Second Amendment constitutes the legal,
valid and binding obligation of the Borrowers and the Guarantor, enforceable
against them in accordance with its terms, except to the extent limited by (a)
bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by other
laws relating to or affecting the enforceability of creditors’ rights generally
and by general equitable principles which may limit the right to obtain
equitable remedies regardless of whether enforcement is considered in a
proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.

 

(e)                                  The execution, delivery and performance by
the Borrowers and the Guarantor of this Second Amendment does not (i) violate
any provision of law or regulation, or any decree, order, writ or judgment
applicable to the Borrowers or the Guarantor or any of their respective
properties, (ii) violate any provision of the Borrowers’ or the Guarantor’s
Organization Documents, or (iii) result in the breach of or constitute a default
under any indenture or other agreement or instrument to which any Borrower or
the Guarantor is a party.

 

SECTION 6.                                Effectiveness.  This Second Amendment
shall become effective only upon (i) receipt by the Administrative Agent of duly
executed counterparts of this Second Amendment which, when taken together, bear
the signatures of the Borrowers, the Guarantor, the Required Lenders and the
Administrative Agent and (ii) payment of all fees and expenses required

 

3

--------------------------------------------------------------------------------


 

pursuant to Section 8 of this Second Amendment (the first date upon which each
such condition has been satisfied being herein called the “Second Amendment
Effective Date”).

 

SECTION 7.                                APPLICABLE LAW.  THIS SECOND AMENDMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NORTH CAROLINA.

 

SECTION 8.                                Fees and Expenses.  Carpenter shall
pay all reasonable out-of-pocket expenses incurred by the Administrative Agent
in connection with the preparation, negotiation, execution, delivery and
enforcement of this Second Amendment, including, but not limited to, the
reasonable fees and disbursements of Mayer, Brown, Rowe & Maw, counsel to the
Administrative Agent.

 

SECTION 9.                                Counterparts.  This Second Amendment
may be executed in any number of counterparts, each of which shall constitute an
original but all of which when taken together shall constitute but one
agreement.  Delivery of an executed counterpart of a signature page to this
Second Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Second Amendment.

 

SECTION 10.                          Loan Documents.  Except as expressly set
forth herein, the amendments provided herein shall not by implication or
otherwise limit, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Amended Agreement
or any other Loan Document, nor shall they constitute a waiver of any Event of
Default, nor shall they alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Agreement or any other Loan Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the Amended
Agreement specifically referred to by such amendments.  Except as expressly
amended herein, the Amended Agreement and the other Loan Documents shall
continue in full force and effect in accordance with the provisions thereof.  As
used in the Amended Agreement, the terms “Agreement”, “herein”, “hereinafter”,
“hereunder”, “hereto” and words of similar import shall mean, from and after the
date hereof, the Amended Agreement.

 

SECTION 11.                          Reaffirmation of Guaranty.  By its
signature below, the Guarantor hereby acknowledges and consents to this Second
Amendment and the Credit Agreement as amended hereby, and the terms and
provisions hereof.  The Guarantor hereby reaffirms the covenants and agreements
contained in Article X of the Credit Agreement, including as such covenants and
agreements may be modified by this Second Amendment and the transactions
contemplated hereby.  The Guarantor hereby confirms that each Loan Document to
which it is a party is and shall continue to be in full force and effect and the
same are hereby ratified and confirmed in all respects, except that upon the
effectiveness of this Second Amendment, all references in such Loan Documents to
the “Credit Agreement”, “Article X”, “Guaranteed Obligations”, “Loan Documents”,
“thereunder”, “thereof”, or words of like import shall mean the Credit
Agreement, Article X, the Guaranteed Obligations and the Loan Documents, as the
case may be, as in effect and as modified by this Second Amendment.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by duly authorized officers, all as of the date first above
written.

 

 

CARPENTER TECHNOLOGY
CORPORATION, as a Borrower and as
Guarantor

 

 

 

 

 

By:

 /s/ Jaime Vasquez

 

 

 

Name: Jaime Vasquez

 

 

Title:  Vice President and Treasurer

 

 

 

CARPENTER TECHNOLOGY (UK)
LIMITED, as a Borrower

 

 

 

 

 

By:

 /s/ Jaime Vasquez

 

 

 

Name: Jaime Vasquez

 

 

Title:  Attorney-in-Fact

 

 

 

CERTECH INTERNATIONAL LIMITED, as a
Borrower

 

 

 

 

 

By:

 /s/ Jaime Vasquez

 

 

 

Name: Jaime Vasquez

 

 

Title:  Attorney-in-Fact

 

 

 

CARPENTER TECHNOLOGY (EUROPE)
S.A., as a Borrower

 

 

 

 

 

By:

/s/ Jaime Vasquez

 

 

 

Name: Jaime Vasquez

 

 

Title:  Attorney-in-Fact

 

 

 

CARPENTER POWDER PRODUCTS AB, as a
Borrower

 

 

 

 

 

By:

 /s/ Jaime Vasquez

 

 

 

Name: Jaime Vasquez

 

 

Title:  Attorney-in-Fact

 

S-1

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 /s/ Jorge A. Gonzalez

 

 

 

Name: Jorge A. Gonzalez

 

 

Title:  Managing Director

 

S-2

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Lender

 

 

 

 

 

By:

 /s/ Jorge A. Gonzalez

 

 

 

Name: Jorge A. Gonzalez

 

 

Title: Managing Director

 

S-3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Lender

 

 

 

 

 

By:

 /s/ Peter S. Predun

 

 

 

Name: Peter S. Predun

 

 

Title:  Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A., as Lender

 

 

 

 

 

By:

 /s/ William M. Feathers

 

 

 

Name: William M. Feathers

 

 

Title:  Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

 

 

By:

 /s/ David B. Gookin

 

 

 

Name: David B. Gookin

 

 

Title: Managing Director

 

S-6

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, as Lender

 

 

 

 

 

By:

 /s/ SoVonna Day-Goins

 

 

 

Name: SoVonna Day-Goins

 

 

Title:  Vice President

 

 

 

 

 

By:

 /s/ Doreen Welch

 

 

 

Name: Doreen Welch

 

 

Title:  Associate

 

S-7

--------------------------------------------------------------------------------


 

 

ALLFIRST BANK, as Lender

 

 

 

 

 

By:

 /s/ Jennifer L. Uricheck

 

 

 

Name: Jennifer L. Uricheck

 

 

Title:  Assistant Vice President

 

S-8

--------------------------------------------------------------------------------